Citation Nr: 0910377	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-03 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
bulging discs of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and A.S.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to May 
1989. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal following remands of the Board of Veterans' 
Appeals, dated in September 2006 and September 2008.  This 
matter was originally on appeal from a March 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The Veteran and her husband, A.S., testified at a Travel 
Board hearing before the undersigned Veteran's Law Judge in 
April 2006.  A transcript of the hearing has been placed in 
the claims file.  


FINDINGS OF FACT

1.  The competent medical evidence does not show that the 
Veteran's service-connected bulging discs of the lumbar spine 
was manifested by severe, recurring attacks with intermittent 
relief or incapacitating episodes.

2.  The competent medical evidence shows that flexion of the 
thoracolumbar spine was limited to no less than 60 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for bulging discs of the lumbar spine have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293 (2002), 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and her representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2008).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 12

For an increased-compensation claim, VCAA requires, at a 
minimum, that VA notify the claimant that the evidence 
demonstrates a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2008).  

The AOJ, via the Appeals Management Center (AMC) in 
Washington, DC, provided notice to the Veteran in 
correspondences dated in September 2006.  In that document, 
the AMC advised the Veteran of what the evidence must show to 
establish entitlement to an increased rating for her service-
connected low back disability.  Specifically, the AMC advised 
that she needed to show her service-connected disability had 
gotten worse.  The AMC advised her of what type of evidence 
VA considered when assigning a disability rating.  
Specifically, the AMC informed the Veteran that it considered 
the nature and symptoms of the condition, the severity and 
duration of the symptoms, and the impact of the condition on 
employment.  See Dingess/Hartman, 19 Vet. App. at 473.

In the September 2006 notice, the AMC also advised the 
Veteran of which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
Veteran and which portion VA would attempt to obtain on 
behalf of the Veteran.  Specifically, the AMC advised that VA 
would obtain records in the custody of federal agencies, and 
that it was the Veteran's responsibility to obtain records in 
the custody of non-federal agencies.  Although no longer 
required by the regulations, the AMC also requested that the 
Veteran send any evidence in her possession that pertained to 
the claim.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) 
(codified at 38 C.F.R. § 3.159(b)(1) (2008)).  The AMC also 
informed the Veteran that when service connection is granted, 
an effective date of the award is assigned.  The AMC also 
explained how the effective date was determined.  The Board 
finds that in issuing this letter, the AMC has satisfied the 
requirements of Dingess/Hartman.

The Board acknowledges that the notice was not in strict 
compliance with the Court's holding in Vazquez-Flores 
pertaining to increased rating claims.  Specifically, the 
Veteran was not advised that VA considered evidence 
pertaining to how the disability affected her daily life when 
assigning a disability rating; instead, the AMC only referred 
to effects on employment.  The Board, however, finds no 
prejudice as a result of this error.  See Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007) (holding that 
VCAA notice errors are presumed to be prejudicial and it is 
VA's duty to rebut the presumption).  

VA may demonstrate lack of prejudice by demonstrating that a 
notice defect was cured by actual knowledge on the part of 
the veteran.  Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  
Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.  See Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007); see also Short Bear v. 
Nicholson, 19 Vet. App. 341, 344 (2005).  

At her Travel Board hearing before the undersigned Veterans' 
Law Judge, the Veteran described how her service-connected 
back disability made it difficult for her to get into and out 
of a car, carry bags when shopping, or walk more than half a 
mile.  She also stated she was unable to lift her grandchild 
or walk up stairs.  These activities all pertain to daily 
living and are not necessarily related to employment.  Thus, 
the Veteran has supported her claim with statements 
concerning how her service-connected disability affected her 
daily life.  These statements demonstrate actual knowledge of 
the relevant rating criteria on behalf of the Veteran.  
Dalton, 21 Vet. App. at 30-31.  Remanding for additional 
notice would service no purpose.  

Additionally, the Board finds that the Veteran could be 
entitled to a higher disability rating under the applicable 
criteria by demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the Veteran's employment and daily life.  Thus, no 
additional notice pertaining to specific diagnostic codes was 
necessary.  See Vazquez-Flores, 22 Vet. App. at 43. 

Although the AOJ did not provide the notice until after 
initial adjudication of the claim, after providing the 
Veteran with adequate time to respond to the notice, it 
readjudicated the claim and issued a supplemental statement 
of the case in November 2007 and September 2008.  The 
issuance of such notice followed by a readjudication of the 
claim remedied any timing defect with respect to issuance of 
compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).  Having reconsidered the evidence and 
issuing supplemental statements of the case, the AOJ has 
satisfied the portion of the Board's remands requiring a 
readjudication.

Finally, the Board also finds that the AOJ has satisfied VA's 
duty to assist.  The AOJ has obtained the Veteran's service 
treatment records and VAMC treatment records.  At her Travel 
Board hearing, the Veteran referred to medical treatment 
received at Tyler Medical Clinic and a hospital emergency 
room in 2005.  It does not appear that these records have 
been associated with the claims file.  After the Travel Board 
hearing the Veteran was provided with the September 2006 VCAA 
notice as described above.  

The Veteran must cooperate fully with VA's reasonable efforts 
to obtain relevant records.  The Veteran must provide enough 
information to identify and locate the existing records, 
including the person, company, agency, or other custodian 
holding the records; the approximate time frame covered by 
the records; and in the case of medical treatment records, 
the condition for which treatment was provided.  38 C.F.R. 
§ 3.159(c)(1)(i) (2008).  The Veteran had the opportunity to 
provide either enough information for VA to obtain the 
records identified at the hearing or the records themselves.  
Having not provided additional information pertaining to 
these records, VA had no duty to assist the Veteran in 
obtaining them.  

The Veteran was provided with three VA medical examinations 
during the course of this appeal.  The third of these was 
conducted in March 2007 in response to the Board's September 
2006 remand.  A report has been associated with the claims 
file.  

In correspondence dated in January 2008, the Veteran 
expressed dissatisfaction with this VA examination.  She 
apparently was dissatisfied that the examination had been 
provided by a physician's assistance rather than a urologist.  
She felt that a urologist should have rendered the opinion 
concerning the cause of her incontinence.  She also expressed 
dissatisfaction with the failure to provide a magnetic 
resonance imaging (MRI).  She requested that VA not decide 
her case until providing her with an MRI.  The Veteran's 
representative also challenged the inadequacy of this 
examination.  In a post-remand brief, dated in April 2008, 
the representative asserted that the VA examination report 
was inadequate because the examiner did not review the claims 
file.  

The Board does not find that the VA examination was 
inadequate or that the Board's directives pertaining to this 
examination have not been satisfied.  First, regarding the 
Veteran's concerns, the Board notes that a person need only 
be a licensed health care provider to be considered competent 
to provide medical evidence.  YT v. Brown, 9 Vet. App. 195, 
201 (1996).  That the VA examiner was a physician's assistant 
and not a specialist is not a reason to reject an examination 
report as inadequate.  

Regarding the Veteran's other concern, the Board notes that 
whether a physical examination requires to a certain 
diagnostic test is a decision typically left to the 
examination providers.  Indeed, in the September 2006 remand, 
the Board requested that "[a]ll indicated evaluations, 
studies, and tests deemed necessary by the examiner should be 
accomplished."  Thus, in this case, the Board did not 
specify what evaluations, studies, or tests were indicated or 
necessary and instead left it to the examiner to determine.  
The failure to provide the Veteran with an MRI is not a 
violation of the Board's remand directive.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (holding that when remand 
orders are not complied with, the Board must insure 
compliance). 

As for the representative's concerns, the Board acknowledges 
that a report of the examination, dated in March 2007, 
confirmed that the claims file was not available at that 
time.  In an addendum to the report, however, the VA examiner 
confirmed that she reviewed the claims file and then rendered 
the requested opinion.  Thus, the examiner had examined the 
Veteran, reviewed the claims file, and rendered the requested 
opinion as the Board directed.  Moreover, the Board notes 
that only substantial remand compliance is necessary.  
D'Aries v. Peake, 22 Vet. App. 97 (2008).  The completion of 
the examination, followed by a review of the claims file and 
rendering of the requested opinion is at the very least 
substantial, if not strict, compliance with the Board's 
remand directive.

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to her claim.  
Additionally, the Board finds that all Board remand 
directives have been satisfied.  Accordingly, the Board will 
proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. § 4.1 
(2008).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2008).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2008).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2008).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2008).

In the context of rating musculoskeletal disabilities, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a higher rating can be based on "greater 
limitation of motion due to pain on use." DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).  However, any such functional loss 
must be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant."  See 38 C.F.R. § 4.40 
(2008).

The Veteran filed the claim for an increased rating in May 
2002.  During the course of this appeal, the regulations 
controlling low back disabilities changed.  These changes 
were made effective September 26, 2003.  Amendment to Part 4, 
Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2004-2005)).  Prior to that, the rating criteria for 
evaluating intervertebral disc syndrome were changed, 
effective September 23, 2002.  Amendment to Part 4, Schedule 
for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 (August 
22, 2002) (38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
The new rating criteria for intervertebral disc syndrome were 
subsumed in the aforementioned amended rating schedule for 
spine disabilities.  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SOC and the November 2007 SSOC 
showed that the AOJ considered the Veteran's low back 
disability under the old and new rating criteria.  

The Veteran's service-connected low back disability is 
currently rated as 20 percent disabling pursuant to 
Diagnostic Code 5237 of the new criteria.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2008).  The Board will consider all 
criteria in effect since she filed her claim in May 2002 to 
determine whether she is entitled to a rating in excess of 20 
percent.

Analysis - Criteria in Effect Prior to September 23, 2002

Under the rating criteria in effect prior to September 23, 
2002, a higher rating of 40 percent is warranted for 
intervertebral disc syndrome that is severe with recurring 
attacks with intermittent relief.  38 C.F.R. § 4.72, 
Diagnostic Code 5293 (2002).

A rating of 40 percent is also warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.72, 
Diagnostic Code 5292 (2003).  A 40 percent rating is the 
highest available for limitation of motion of the lumbar 
spine under the old criteria.  Id.  

The words "severe" and "moderate" in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002), are not defined in the old 
regulations, but guidance can be obtained from the amended 
regulations.  Normal flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Note (2) (2008).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion for the thoracolumbar 
spine is 240 degrees.  38 C.F.R. § 4.71a, Note (2) (2008).  

The old criteria also provide for a higher rating of 40 
percent for severe lumbosacral strain with listing of the 
whole spine opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).  

Ratings in excess of 40 percent under the old criteria for 
lumbosacral spine disabilities other than intervertebral disc 
syndrome require either ankylosis or vertebra fracture.  
38 C.F.R. §§ 4.71a, Diagnostic Codes 5285, 5286, 5289 (2003). 

Upon reviewing the lay and medical evidence, the Board does 
not find that a schedular rating in excess of 20 percent is 
warranted under the old criteria.  The Veteran has described 
the severity of her service-connected low back disability in 
various written statements and through her Travel Board 
hearing testimony.  At her hearing, she reported she 
experienced muscle spasms and pain radiating down her leg.  
She also stated that these spasms occurred every day.  When 
these occurred, she was unable to move. She testified that 
after working a long day she was unable to get out of the 
car.  The Veteran testified that she could not carry things, 
walk long distances, or walk up or down steps.  The Veteran 
testified that some days, she could not get out of bed and 
she estimated that she missed two and a half months of work 
out of the past six because of her back pain.  The Veteran 
testified that she can no longer go shopping with her 
daughters-in-law and cannot lift up her grandchild.  The 
Veteran testified that she still drives, but that her driving 
is limited.  The Veteran also testified that she has not had 
surgery because the military physicians felt that treatment 
without surgery was the preferred course of action.    

The Veteran's husband, A.S., testified that the Veteran's 
episodes where she was unable to do anything had increased.  
When A.S. returned home from work, he often found the Veteran 
in bed, unable to get out.  A.S. testified that the amount of 
work the Veteran had missed because of her disability had 
been increasing.  

There was a substantial amount of medical evidence associated 
with the claims file.  Some of the medical evidence 
pertaining to the severity of the Veteran's service-connected 
low back disability included three VA examination reports and 
VA outpatient treatment records.  Private medical records 
included treatment records from Paris Orthopedic Clinic, 
Hopkins County Memorial Hospital, and East Texas Medical 
Center Rehabilitation Center.

The Veteran's subjective complaints were also reflected in 
some of the medical evidence.  According to a VA examination 
report, dated in January 2003, the Veteran reported 
intermittent severe back pain.  The pain increased when 
walking, driving, or sitting for a long time.  According to a 
VA examination report, dated in July 2003, the Veteran 
complained of back pain that had increased in the past year.  
Other symptoms included left foot numbness and incontinence.  

The Board first considers 38 C.F.R. § 4.72, Diagnostic Code 
5293 (2002) for intervertebral disc syndrome, requiring 
severe with recurring attacks with intermittent relief.  The 
Veteran's intervertebral disc syndrome diagnosis is well 
documented.  Private medical records from Hopkins County 
Memorial Hospital included two MRI reports confirming 
degenerative disc disease.  In the first of these, which was 
dated in July 2001, Dr. H.F. noted degenerative disc disease 
with a 2-millimeter central bulging disc at L5-S1 abutting 
the anterior thecal sac and recent onset of small left-sided 
L4 hemangioma.  In the second MRI report, which was dated in 
February 2003, Dr. H.F. noted many of the same findings.  
Additionally, he noted a right paracentral posterior 
horizontal fissure probably representing an annular tear not 
present in the prior study.  

A VA radiologist, Dr. F.M., also confirmed the findings of 
degenerative disc disease.  In a consultation report, dated 
in July 2003, Dr. F.M. reported that he had reviewed the 
February 2003 MRI films.  The doctor summarized his findings 
and his impression was multilevel degenerative disease 
involving disks and facet joints.  

Although the Veteran has disc disease, the evidence does not 
support finding that it is "severe" with recurring attacks 
with intermittent relief.  

In a report from Paris Orthopedic Clinic, dated in July 2001, 
Dr. R.S. described the bulging disc at L5-S1 as "very 
minimal."  In the January 2003 VA examination report, the VA 
examiner described the disability associated with the 
Veteran's degenerative disc disease as "moderate."  In a 
statement from the Veteran, dated in August 2006, she 
reported an inability to work, drive long distances, walk for 
a length of time, or stand for long periods, but attributed 
these to her left hip disability.  The Board notes that the 
Veteran is service-connected for avascular necrosis of the 
femoral head and rated separately for that disability.  That 
rating is not presently before the Board.  Regarding the 
daily attacks that the Veteran described as spasms, these 
were not supported on clinical examination.

The competent medical evidence also fails to show that the 
old criteria for a 40 percent rating for "severe" 
lumbosacral strain have been met.  Notably, the medical 
evidence was negative for listing of the whole spine opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

The evidence also fails to support a rating in excess of 20 
percent based on "extreme" limitation of motion.  Each of 
the three VA examination included thoracolumbar range of 
motion findings.  In the first of these, dated in January 
2003, the VA examiner reported that back extension was to 30 
degrees, flexion was to 100 degrees, and lateral movement to 
30 degrees bilaterally.  In the second VA examination report, 
dated in July 2003, the VA examiner noted that the Veteran 
could flex forward 60 degrees, tilt sideways 15 degrees 
bilaterally, and extend 10 degrees.  The examiner specified 
that these movements were limited by pain.  Last, in the 
March 2007 VA examination report, the examiner reported that 
flexion was to 90 degrees, extension to 30 degrees, lateral 
flexion to 30 degrees bilaterally, and lateral rotation 
bilaterally.  There was no loss of motion, weakness, 
fatigability, or coordination on repetitive motion.  The 
combined range of motion for the thoracolumbar spine was 240 
degrees.

The values reported in the January 2003 and March 2007 
examination report were normal and thus, not indicative of 
severe limitation of motion.  Only the July 2003 examination 
report showed some limitation of motion, but none of those 
values supports a 40 percent rating.  While these values 
reflected a limited range of motion, such limitations are 
taken into account in the 20 percent rating and are not so 
severe as to warrant an increase.  Moreover, these values do 
not reflect a severe limitation of motion, even when one 
considers the effects of pain on motion and functional loss.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

The Board has considered all other potentially applicable 
diagnostic codes for spine disabilities under the old 
criteria, but finds that none of them provides a basis for a 
rating in excess of the already assigned 20 percent.  
Specifically, the medical evidence is negative for evidence 
of a fracture or ankylosis of the spine.  Thus, ratings under 
Diagnostic Codes 5285 and 5286 are not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5285, 5286 (2002).

Analysis - Criteria for Intervertebral Disc Syndrome, 
Revised as of September 23, 2002

The Board now considers the amended criteria for 
intervertebral disc syndrome, effective September 23, 2002.  
Under the amended criteria for rating intervertebral disc 
syndrome, intervertebral disc syndrome (preoperatively or 
postoperatively) will be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Under Diagnostic Code 5293, if 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months, a 60 percent 
evaluation is warranted.  With incapacitating episodes having 
a total duration of at least four weeks, but less than six 
weeks during the past 12 months, a 40 percent evaluation is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from Sept. 23, 2002).  

Note (1) provides that for purposes of evaluation under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  Id.

First, the Board finds no basis to rate based on 
incapacitating episodes.  Although the Veteran described 
daily episodes leaving her without ability to move, clinical 
examination findings showed that she retained mostly full 
range of motion.  More importantly, however, is that none of 
the competent medical evidence showed that a physician had 
prescribed bed rest for six weeks or more for her service-
connected low back disability during any 12-month period.

As for neurological manifestations, although the Veteran 
testified that she experienced incontinence and left foot 
numbness, objective testing has either failed to link these 
manifestations to her service-connected disability or not 
shown that they were severe enough to warrant a compensable 
evaluation.   

Regarding neurological signs and symptoms, the VA examiner 
who had conducted the March 2007 examination reported 
sensation was intact to light touch for all dermatomes of the 
bilateral lower extremities.  Motor strength was 5/5 for all 
muscle groups, Babinski was negative and there was no 
decrease of sensation of light tough of the perirectal S1 
dermatome.  The VA examiner also reported Sphincter tone to 
be normal.  Straight leg raising was negative sitting, but 
positive with lying on the left at 30 degrees.  The VA 
examiner considered the neurological examination of the 
lumbosacral originating nerves to be "essentially normal."  
In light of these findings, the examiner stated, it was less 
likely that the Veteran's urinary incontinence symptoms were 
related to her lumbar spine condition.  Instead, the doctor 
attributed these symptoms to a previous right kidney 
pyelonephritis nephrolithiasis, ureteral stenosis, and 
related urological surgical instrumentation.  

In a VA electromyograph (EMG) consultation report, dated in 
August 2003, Dr. T.A. stated that an EMG showed no objective 
evidence of neurologic abnormality.  

Thus, the Veteran is not entitled to an increased rating of 
40 percent under the old Diagnostic Code 5293.  

Analysis - Criteria in Effect as of September 26, 2003

The Board now considers the Veteran's service-connected low 
back disability under the criteria effective September 26, 
2003.  Under the new criteria, intervertebral disc syndrome 
is to be evaluated under either the General Rating Formula 
for Diseases and Injuries of the Spine or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, General Rating Formula, Note 6 
(2008).  
  
Under the General Rating Formula, a 40 percent evaluation is 
warranted when forward flexion of the thoracolumbar spine is 
limited to 30 degrees or less; or, there is favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  Id.  

These criteria are to be applied irrespective of whether 
there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  Under the 
amended schedule, any associated neurologic abnormalities, 
including, but not limited to bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1) (2008).        

The Veteran is not entitled to a rating in excess of 20 
percent under the General Rating Formula because the evidence 
does not demonstrate limitation of motion of the 
thoracolumbar spine to a degree necessary to support such a 
rating.  At its worst, the Veteran could still flex the 
thoracolumbar spine to 60 degrees.  On two other occasions 
forward flexion was normal (i.e. 90 degrees) or better.  
There was also no evidence that repetitive motion caused 
additional loss of motion, weakness, fatigability, or 
coordination and the examiner who conducted the March 2007 VA 
examination report specifically concluded as such.  See 
DeLuca, 8 Vet. App. at 206.  

The Veteran is also not entitled to a rating higher than 20 
percent based on incapacitating episodes.  As discussed more 
fully above, there is no documented evidence that a physician 
prescribed bed rest for a certain duration of time at any 
time during the appeal period.  Thus, evaluation of the 
Veteran's low back disability on the basis of the total 
duration of incapacitating episodes over the course of 12 
months would not be to her advantage.  

In February 2007, the Veteran submitted a radiology report 
from Hopkins County Memorial Hospital, dated in December 
2006, showing that she had low bone density in the lumbar 
spine.  The Veteran asserted that the low bone density may be 
contributing to her increased back pain.  The Board has 
considered this evidence, but declines to give it any weight 
in determining the current severity of her service-connected 
low back disability.  The Veteran's service medical records 
included a medical board report, dated in February 1989, 
showing a diagnosis of L4-5 herniated nucleus pulposus with 
lumbar radiculopathy.  The Veteran was subsequently 
discharged and service-connected for bulging disc of the 
lumbar spine among other disabilities.  She was not, and has 
not, been service-connected for a bone disease.  This 
evidence has no bearing on the severity of her service-
connected condition.  

The Board also finds that the severity of the Veteran's 
service-connected bulging discs of the lumbar spine has not 
been shown to be manifested by the criteria associated with a 
schedular rating in excess of 20 percent during any portion 
of the appeal period.  Accordingly, a staged rating is not in 
order and the 20 percent schedular rating is appropriate for 
the entire period of the Veteran's appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

Extraschedular Consideration

The percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2008).  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illness proportionate to the severity of the several grades 
of disability.  Id.  In cases where either a claimant or the 
evidence of record suggests that a schedular rating may be 
inadequate, the Board must specifically adjudicate the issue 
of whether referral for an extraschedular rating as outlined 
in outlined in 38 C.F.R. § 3.321(b)(1) is warranted.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  

Here, the Board finds that the ratings criteria reasonably 
describe the claimant's disability level and symptomatology.  
Although the Veteran alleged an inability to work a full-time 
job in correspondences dated in August 2006 and October 2006, 
she attributed this inability largely to her hip rather than 
her back.  The Board does not find that the service-connected 
bulging discs of the lumbar spine causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  See Id., see 
also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); and 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Hence, the Board 
is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2008) 
for assignment of an extraschedular evaluation.  Id.   


ORDER

An increased rating for service-connected bulging discs of 
the lumbar spine, currently evaluated as 20 percent 
disabling, is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


